DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 01/08/2021. The applicant submits an Information Disclosure Statement dated 01/08/2021. The applicant does not claim Foreign priority. The applicant claims Domestic priority to an application filed on 01/12/2018.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  The claims have a period at the end of the first clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 11 - 19 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and/or observation without significantly more. The claims recite a system. The claims fail the 2019 Subject Matter Guidance. The Independent claim discloses the features of a generic processor configured to receive a request for predicted fuel efficiency, receive a user profile, obtain efficiency- affecting data, compare efficiency affecting data, predict fuel efficiency, and report the predicted fuel efficiency. The dependent claims disclose features of the analysis of features consisting of route, driving behavior, historical route characteristics, speed limits, traffic, and other features. The operation is abstract as the operation may be performed mentally.
This judicial exception is not integrated into a practical application because the claims may be performed by an excel spreadsheet. The claims do not identify how the data is processed. The claims do not identify what the report constitutes or who a requesting entity may be. The data collected and processed is not new or an improvement to the use of an excel spreadsheet tracking performance of a fleet of vehicles performance over the course of time and how a driver would compare to another drivers’ performance. Thus, the claims fail prong 2A.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to state what the report output constitutes. The claims do not state how the data collected is created or the thresholds used to predict a fuel efficiency. The claims fail prong 2B and not eligible for patent protection.
Claims 11 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and/or observation without significantly more. The claims recite a non-transitory storage medium. The claims fail the 2019 Subject Matter Guidance. The Independent claim discloses the features of a generic processor configured to receive a request for predicted fuel efficiency, receive a user profile, obtain efficiency- affecting data, compare efficiency affecting data, predict fuel efficiency, and report the predicted fuel efficiency. The dependent claims disclose features of the analysis of features consisting of route, driving behavior, historical route characteristics, speed limits, traffic, and other features. The operation is abstract as the operation may be performed mentally.
This judicial exception is not integrated into a practical application because the claims may be performed by an excel spreadsheet. The claims do not identify how the data is processed. The claims do not identify what the report constitutes or who a requesting entity may be. The data collected and processed is not new or an improvement to the use of an excel spreadsheet tracking performance of a fleet of vehicles performance over the course of time and how a driver would compare to another drivers’ performance. Thus, the claims fail prong 2A. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to state what the report output constitutes. The claims do not state how the data collected is created or the thresholds used to predict a fuel efficiency. The claims fail prong 2B and not eligible for patent protection.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and/or observation without significantly more. The claim recites a computer-implemented method. The claim fails the 2019 Subject Matter Guidance. The Independent claim discloses the features of a generic processor configured to receive a request for predicted fuel efficiency, receive a user profile, obtain efficiency- affecting data, compare efficiency affecting data, predict fuel efficiency, and report the predicted fuel efficiency. 
This judicial exception is not integrated into a practical application because the claim may be performed by an excel spreadsheet. The claim does not identify how the data is processed. The claim does not identify what the report constitutes or who a requesting entity may be. The data collected and processed is not new or an improvement to the use of an excel spreadsheet tracking performance of a fleet of vehicles performance over the course of time and how a driver would compare to another drivers’ performance. Thus, the claims fail prong 2A. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to state what the report output constitutes. The claim does not state how the data collected is created or the thresholds used to predict a fuel efficiency. The claims fail prong 2B and not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 ,11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “fuel efficiency” without defining objectively what the features constitutes. Although, it may be measured against other drivers it doesn’t state what that threshold constitutes.
Claims 2, 3, 10, 12, 13, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “efficiency” without defining objectively what the features constitutes. Although, it may be measured against other drivers it doesn’t state what that threshold constitutes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rood US 2019/0098869 in view of Kwak US 2016/0252381.
As per claim 1, A system comprising:
a processor configured to: (Rood paragraph 0027 discloses, “The computer system 101 may have a processor 103 for controlling overall operation of the computer system 101 and its associated components, including RAM 105, ROM 107, input/output module 109, and memory 115.”)
receive a request for predicted fuel efficiency to be achieved by an identified user using a vehicle of a type, based on a vehicle model, defined in the request. (Rood paragraph 0034 discloses, “The diagnostic system 40 is also configured to broadcast messages over the network 35, to interface with the other components on the network 35. For example, the diagnostic system 40 may broadcast a request for information from one or more other components on the network 35 that is not normally broadcast from such component(s).” and paragraph 0042 discloses, “Some or all parameters (e.g., fuel usage parameters) may be pulled more frequently to be more real-time accurate if desired, and others may be pulled less frequently or only upon request.”)
receiving a user profile for the identified user, responsive to the request; (Rood paragraph 0049 discloses, “Vehicle diagnostics system 40 may communicate data on a particular operator to another PC and/or smart phone based application in which operators can have their own unique profiles and monitor their driving statistics, which has its own system of awards and accomplishment tracking software.”)
obtain efficiency-affecting data from the user profile indicating at least one of user driving-behavior predefined as affecting fuel efficiency or route-related data predefined as affecting fuel efficiency; (Rood paragraph 0036 discloses, “The operator score may be a numeric assessment indicating how fuel efficiently and safely the operator is operating the vehicle.”) and (Kwak paragraph 0112 teaches, “Another advantage of an embodiment of the present invention is providing a novel electronic system that identifies, calculates, and analyzes a driver's driving behavior to pinpoint problematic fuel waste variables that are particular to a driver and to a particular vehicle, in an effort to improve the fuel efficiency of the particular vehicle by optimizing driving events, habits, and behaviors.”)
compare the efficiency-affecting data to corresponding data gathered from drivers of the vehicle model to determine a correlation between the user profile and other drivers of the vehicle model, the correlation identifying data from the other drivers pertinent to determining fuel efficiency for the user using the vehicle of the type, the correlation determined based on parameters corresponding to a given data type identifying when there is a correlation for that data type; (Rood paragraph 0040 discloses, “The user interface 50 may present a menu screen that can be accessed to review the current operator's performance and compare that performance to other operators (preferably when vehicle 10 is stationary).” And paragraph 0052 discloses, “The vehicle operation data may also include a vehicle identifier, the user identifier, a time stamp indicating when the data was collected, and any combination thereof. Computing device 141 may process the vehicle operation data for management of the fleet and for comparing operator performance across multiple vehicles.”)
predict fuel efficiency for the user using the vehicle model based on data identified as pertinent by the correlation; (Rood paragraph 0058 discloses, “In another example, computing device 141 may estimate daily fuel consumption based on operator score. For instance, computing device 141 may correlate operator score to an average amount of fuel usage, and may predict how much fuel a current operator will use on a route.”) and
report the predicted fuel efficiency responsive to an entity requesting the efficiency determination request. (Rood paragraph 0040 discloses, “The leaderboard display 702 may also display a summary of driver statistics related to his or her performance data in relation to the measured parameters.”)
Rood discloses a vehicle operator incentive system and vehicle fleet management platform. Rood does not disclose identifying an operator’s driving behavior. Kwak teaches of identifying an operator’s driving behavior. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Kwak et.al. into the invention of Rood. Such incorporation is motivated by the need to ensure accurate determination of an operator’s control of a vehicle.
As per claim 2, The system of claim 1, wherein the efficiency-affecting data includes user driving behavior and wherein the parameters for driving behavior comparison define a correlation to ones of the other drivers’ driving behavior based on a classification of the user driving behavior compared to classifications of the ones of the other drivers’ driving behavior. (Kwak paragraph 0112 teaches, “Another advantage of an embodiment of the present invention is providing a novel electronic system that identifies, calculates, and analyzes a driver's driving behavior to pinpoint problematic fuel waste variables that are particular to a driver and to a particular vehicle, in an effort to improve the fuel efficiency of the particular vehicle by optimizing driving events, habits, and behaviors.”) and (Rood paragraph 0036 discloses, “The operator score may be a numeric assessment indicating how fuel efficiently and safely the operator is operating the vehicle.”)
As per claim 3, The system of claim 1, wherein the efficiency-affecting data includes user route data. (Rood paragraph 0052 discloses, “For example, the vehicle operation data may include operator scores, vehicle parameters, diagnostic messages, geo-location data (e.g., GPS data), total fuel usage (e.g., on an assigned route, over a predetermined amount of time (week)), average fuel usage rate of an operator, and any combination thereof. The vehicle operation data may also include a vehicle identifier, the user identifier, a time stamp indicating when the data was collected, and any combination thereof. Computing device 141 may process the vehicle operation data for management of the fleet and for comparing operator performance across multiple vehicles.”)
As per claim 4, The system of claim 3, wherein the route data includes historical route characteristics encountered by the user more than a threshold amount of time and wherein the parameters for historical route characteristic comparison define a correlation to other drivers based on ones of the other drivers encountering the same route characteristics for more than the threshold amount of time. (Kwak paragraph 0103 teaches, “Furthermore, a vehicle-specific OBD data history database (1311) can accumulate and categorize the various data parameters outputted from the OBD information management module (1303).”)
As per claim 5, The system of claim 4, wherein the route characteristics include traffic. (Kwak paragraph 0033 teaches, “so that the driving score is a fair and accurate numerical indicator of the driver's current fuel efficiency driving performance, compared to the best of the peer drivers who have driven the same route under the similar traffic condition.”)
As per claim 6, The system of claim 4, wherein the route characteristics include road speed limits. (Kwak paragraph 0055 teaches, “In one embodiment of the invention, for mathematically defining “over-speeding” as a fuel waste variable, WSpeed is the total amount of over-speeding above the recommended speed limit, with a threshold value set at 100 km/h, or 62 MPH:”) and (Rood paragraph 0032 discloses, “For example, information such as vehicle speed is recorded into temporary memory due to the nature of the information, as it is frequently changing and dismissive when the vehicle is not running.”)
As per claim 7, The system of claim 3, wherein the route data includes route data for an upcoming route along which the user is traveling. (Kwak paragraph 0085 teaches, “Furthermore, the vehicle fuel consumption database (917) may also store, update, and categorize vehicle dynamics and fuel consumption datasets by driving routes and traffic conditions.”)
As per claim 8, The system of claim 3, wherein the route data includes a geographic locality and wherein the parameters for geographic locality comparison define a correlation to other drivers based on ones of the other drivers traveling within a predefined geographic region with a threshold frequency. (Kwak paragraph 0033 teaches, “Preferably, the best empirical mileage achieved by the same type and model of the particular vehicle in the commercial fleet is specific to an identical route and a similar traffic condition experienced by the particular vehicle, so that the driving score is a fair and accurate numerical indicator of the driver's current fuel efficiency driving performance, compared to the best of the peer drivers who have driven the same route under the similar traffic condition.”) and (Rood paragraph 0040 discloses, “The user interface 50 may present a menu screen that can be accessed to review the current operator's performance and compare that performance to other operators (preferably when vehicle 10 is stationary).”)
As per claim 9, The system of claim 8, wherein the predefined geographic region includes a predefined region around a reference point defined with respect to the user. (Rood paragraph 0052 discloses, “For example, the vehicle operation data may include operator scores, vehicle parameters, diagnostic messages, geo-location data (e.g., GPS data), total fuel usage (e.g., on an assigned route, over a predetermined amount of time (week)), average fuel usage rate of an operator, and any combination thereof. The vehicle operation data may also include a vehicle identifier, the user identifier, a time stamp indicating when the data was collected, and any combination thereof.”)
As per claim 10, The system of claim 1, wherein the other drivers include a model driver generated from accrued user behavior observed as being exhibited by at least the other drivers, the model driver generated to have model driving behavior characteristics corresponding to driving- behavior characteristics of the user, obtained from the user profile, and having defined efficiency determined based on effects on efficiency for a given characteristic and a value of the given characteristic, ascribed to the model driver, the effect the value of the given characteristic has being an expected effect for the value based on observation of the real effects on efficiency achieved by a plurality of varied values of the given characteristic pertaining to the other drivers. (Rood paragraph 0058)
As per claim 11, A non-transitory storage medium storing instructions that, when executed, cause one or more processors to perform a method comprising: 
receiving a request for predicted fuel efficiency to be achieved by an identified user using a vehicle of a type, based on a vehicle model, defined in the request. (Rood paragraph 0034 discloses, “The diagnostic system 40 is also configured to broadcast messages over the network 35, to interface with the other components on the network 35. For example, the diagnostic system 40 may broadcast a request for information from one or more other components on the network 35 that is not normally broadcast from such component(s).” and paragraph 0042 discloses, “Some or all parameters (e.g., fuel usage parameters) may be pulled more frequently to be more real-time accurate if desired, and others may be pulled less frequently or only upon request.”)
receiving a user profile for the identified user, responsive to the request; (Rood paragraph 0049 discloses, “Vehicle diagnostics system 40 may communicate data on a particular operator to another PC and/or smart phone based application in which operators can have their own unique profiles and monitor their driving statistics, which has its own system of awards and accomplishment tracking software.”)
obtaining efficiency-affecting data from the user profile indicating at least one of user driving-behavior predefined as affecting fuel efficiency or route-related data predefined as affecting fuel efficiency; (Rood paragraph 0036 discloses, “The operator score may be a numeric assessment indicating how fuel efficiently and safely the operator is operating the vehicle.”) and (Kwak paragraph 0112 teaches, “Another advantage of an embodiment of the present invention is providing a novel electronic system that identifies, calculates, and analyzes a driver's driving behavior to pinpoint problematic fuel waste variables that are particular to a driver and to a particular vehicle, in an effort to improve the fuel efficiency of the particular vehicle by optimizing driving events, habits, and behaviors.”)
comparing the efficiency-affecting data to corresponding data gathered from drivers of the vehicle model to determine a correlation between the user profile and other drivers of the vehicle model, the correlation identifying data from the other drivers pertinent to determining fuel efficiency for the user using the vehicle of the type, the correlation determined based on parameters corresponding to a given data type identifying when there is a correlation for that data type; (Rood paragraph 0040 discloses, “The user interface 50 may present a menu screen that can be accessed to review the current operator's performance and compare that performance to other operators (preferably when vehicle 10 is stationary).” And paragraph 0052 discloses, “The vehicle operation data may also include a vehicle identifier, the user identifier, a time stamp indicating when the data was collected, and any combination thereof. Computing device 141 may process the vehicle operation data for management of the fleet and for comparing operator performance across multiple vehicles.”)
predicting fuel efficiency for the user using the vehicle model based on data identified as pertinent by the correlation; (Rood paragraph 0058 discloses, “In another example, computing device 141 may estimate daily fuel consumption based on operator score. For instance, computing device 141 may correlate operator score to an average amount of fuel usage, and may predict how much fuel a current operator will use on a route.”)  and 
reporting the predicted fuel efficiency responsive to an entity requesting the efficiency determination request. (Rood paragraph 0040 discloses, “The leaderboard display 702 may also display a summary of driver statistics related to his or her performance data in relation to the measured parameters.”)
As per claim 12, The storage medium of claim 11, wherein the efficiency-affecting data includes user driving behavior and wherein the parameters for driving behavior comparison define a correlation to ones of the other drivers’ driving behavior based on a classification of the user driving behavior compared to classifications of the ones of the other drivers’ driving behavior. (Kwak paragraph 0112 teaches, “Another advantage of an embodiment of the present invention is providing a novel electronic system that identifies, calculates, and analyzes a driver's driving behavior to pinpoint problematic fuel waste variables that are particular to a driver and to a particular vehicle, in an effort to improve the fuel efficiency of the particular vehicle by optimizing driving events, habits, and behaviors.”) and (Rood paragraph 0036 discloses, “The operator score may be a numeric assessment indicating how fuel efficiently and safely the operator is operating the vehicle.”)
As per claim 13, The storage medium of claim 11, wherein the efficiency-affecting data includes user route data. (Rood paragraph 0052 discloses, “For example, the vehicle operation data may include operator scores, vehicle parameters, diagnostic messages, geo-location data (e.g., GPS data), total fuel usage (e.g., on an assigned route, over a predetermined amount of time (week)), average fuel usage rate of an operator, and any combination thereof. The vehicle operation data may also include a vehicle identifier, the user identifier, a time stamp indicating when the data was collected, and any combination thereof. Computing device 141 may process the vehicle operation data for management of the fleet and for comparing operator performance across multiple vehicles.”)
As per claim 14, The storage medium of claim 13, wherein the route data includes historical route characteristics encountered by the user more than a threshold amount of time and wherein the parameters for historical route characteristic comparison define a correlation to other drivers based on ones of the other drivers encountering the same route characteristics for more than the threshold amount of time. (Kwak paragraph 0103 teaches, “Furthermore, a vehicle-specific OBD data history database (1311) can accumulate and categorize the various data parameters outputted from the OBD information management module (1303).”)
As per claim 15, The storage medium of claim 14, wherein the route characteristics include traffic. (Kwak paragraph 0033 teaches, “so that the driving score is a fair and accurate numerical indicator of the driver's current fuel efficiency driving performance, compared to the best of the peer drivers who have driven the same route under the similar traffic condition.”)
As per claim 16, The storage medium of claim 14, wherein the route characteristics include at least one of road speed limits or other route data for an upcoming route along which the user is traveling. (Kwak paragraph 0055 teaches, “In one embodiment of the invention, for mathematically defining “over-speeding” as a fuel waste variable, WSpeed is the total amount of over-speeding above the recommended speed limit, with a threshold value set at 100 km/h, or 62 MPH:”) and (Rood paragraph 0032 discloses, “For example, information such as vehicle speed is recorded into temporary memory due to the nature of the information, as it is frequently changing and dismissive when the vehicle is not running.”)
As per claim 17, The storage medium of claim 13, wherein the route data includes a geographic locality and wherein the parameters for geographic locality comparison define a correlation to other drivers based on ones of the other drivers traveling within a predefined geographic region with a threshold frequency. (Kwak paragraph 0085 teaches, “Furthermore, the vehicle fuel consumption database (917) may also store, update, and categorize vehicle dynamics and fuel consumption datasets by driving routes and traffic conditions.”)
As per claim 18, The storage medium of claim 17, wherein the predefined geographic region includes a predefined region around a reference point defined with respect to the user. (Rood paragraph 0052 discloses, “For example, the vehicle operation data may include operator scores, vehicle parameters, diagnostic messages, geo-location data (e.g., GPS data), total fuel usage (e.g., on an assigned route, over a predetermined amount of time (week)), average fuel usage rate of an operator, and any combination thereof. The vehicle operation data may also include a vehicle identifier, the user identifier, a time stamp indicating when the data was collected, and any combination thereof.”)
As per claim 19, The storage medium of claim 11, wherein the other drivers include a model driver generated from accrued user behavior observed as being exhibited by at least the other drivers, the model driver generated to have model driving behavior characteristics corresponding to driving- behavior characteristics of the user, obtained from the user profile, and having defined efficiency determined based on effects on efficiency for a given characteristic and a value of the given characteristic, ascribed to the model driver, the effect the value of the given characteristic has being an expected effect for the value based on observation of the real effects on efficiency achieved by a plurality of varied values of the given characteristic pertaining to the other drivers. (Rood paragraph 0058)
As per claim 20, A computer-implemented method comprising: 
receiving a request for predicted fuel efficiency to be achieved by an identified user using a vehicle of a vehicle model defined in the request. (Rood paragraph 0034 discloses, “The diagnostic system 40 is also configured to broadcast messages over the network 35, to interface with the other components on the network 35. For example, the diagnostic system 40 may broadcast a request for information from one or more other components on the network 35 that is not normally broadcast from such component(s).” and paragraph 0042 discloses, “Some or all parameters (e.g., fuel usage parameters) may be pulled more frequently to be more real-time accurate if desired, and others may be pulled less frequently or only upon request.”)
receiving a user profile for the identified user, responsive to the request; (Rood paragraph 0049 discloses, “Vehicle diagnostics system 40 may communicate data on a particular operator to another PC and/or smart phone based application in which operators can have their own unique profiles and monitor their driving statistics, which has its own system of awards and accomplishment tracking software.”)
obtaining efficiency-affecting data from the user profile indicating values of user driving-behavior characteristics that are predefined as affecting fuel efficiency; (Rood paragraph 0036 discloses, “The operator score may be a numeric assessment indicating how fuel efficiently and safely the operator is operating the vehicle.”) and (Kwak paragraph 0112 teaches, “Another advantage of an embodiment of the present invention is providing a novel electronic system that identifies, calculates, and analyzes a driver's driving behavior to pinpoint problematic fuel waste variables that are particular to a driver and to a particular vehicle, in an effort to improve the fuel efficiency of the particular vehicle by optimizing driving events, habits, and behaviors.”)
comparing the values to a model driver generated from accrued user behavior observed as being exhibited by at least other drivers, the model driver generated to have model driving behavior characteristics and values corresponding to driving-behavior characteristics and values of the user and having defined efficiency determined based on effects on efficiency for a given characteristic and a value of the given characteristic, ascribed to the model driver, the effect the value of the given characteristic has being an expected effect for the value based on observation of the real effects on efficiency achieved by a plurality of varied values of the given characteristic pertaining to the other drivers; (Rood paragraph 0040 discloses, “The user interface 50 may present a menu screen that can be accessed to review the current operator's performance and compare that performance to other operators (preferably when vehicle 10 is stationary).” And paragraph 0052 discloses, “The vehicle operation data may also include a vehicle identifier, the user identifier, a time stamp indicating when the data was collected, and any combination thereof. Computing device 141 may process the vehicle operation data for management of the fleet and for comparing operator performance across multiple vehicles.”)
predicting fuel efficiency for the user using a vehicle of the vehicle model based on the model driver; (Rood paragraph 0058 discloses, “In another example, computing device 141 may estimate daily fuel consumption based on operator score. For instance, computing device 141 may correlate operator score to an average amount of fuel usage, and may predict how much fuel a current operator will use on a route.”)   and 
reporting the predicted fuel efficiency responsive to an entity requesting the efficiency determination request. (Rood paragraph 0040 discloses, “The leaderboard display 702 may also display a summary of driver statistics related to his or her performance data in relation to the measured parameters.”)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666